PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office
    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov







BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number	: 	16/635,434
Filing Date		: 	January 30, 2020
Appellant(s)		: 	Kirchner et al.



Jared L. DuJack
Reg. No 72,646

For Appellant



EXAMINER’S ANSWER





This is in response to the Appeal Brief filed on June 10, 2022 appealing from the Office Action mailed on January 11, 2022.
(1) Grounds of Rejection to be Reviewed on Appeal 
Every ground of rejection set forth in the Office action dated January 11, 2022 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
The following ground(s) of rejection are applicable to the appealed claims:
Claims 1, 8, and 10 are rejected under 35 U.S.C. 102(a)(1)/102(a)(2) as being anticipated by Macauley et al. (US 2006/0160395 A1).
Claims 2-4, 6-7, 9, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Macauley et al. in view of Bockwoldt et al. (US 2011/0280137 A1).

(2) Response to Argument
Appellant’s Argument 1: Macauley does not teach the limitation “outputting a signal to disable the at least one port if, after a prescribable period, either use of the respective port is detected as low or no use of the respective port is detected and if at least one further port from a reference list of ports including the port and the at least one further port is open” of independent claims 1, 8, and 10. (Appeal Brief, pages 14-17). 

Appellant’s Support 1: Macauley is silent on the feature of “at least one further port needing to remain open” which is a necessary condition for disable the first port. There is no teaching that at least one further port remains open or that the at least one further port's presence or status is considered when disabling the first port. 

Examiner’s Response 1: The examiner would like to direct the Board’s attention to Macauley, figure 2 and paragraphs 36-39, 46, where the telecommunications system device’s port monitoring module, which is executed by the processor of the telecommunications system device, monitors communication activity on a list of ports (i.e., a reference list of ports) and disables an inactive port, wherein the list of ports comprises a plurality of ports connecting to a plurality of network devices, wherein a port is detected to have communication activity, and wherein a port that is inactive for a period of time is disable. 
Thus, Macauley’s disclosure is clearly relevant to the claim limitations as Macauley explicitly or inherently discloses: during the time for monitoring communication activity on a plurality of ports connecting to a plurality of network devices, when at least one port is detected to have communication activity (i.e., at least one further port is open for transmitting communication activity from/to a network device of a plurality of network devices), a signal is outputted (e.g., by the processor and/or the port monitoring module) to disable a port (i.e., a respective port) detected to be inactive (i.e., no use) for a period of time (i.e., a prescribable period).

Appellant’s Argument 2: Bockwoldt does not teach the limitations of dependent claim 7. (Appeal Brief, pages 18-20).

Appellant’s Support 2: Bockwoldt's teachings are not related to the difficulty of manipulating the service by an outside attack, and not related to the time period after which a port should be disabled.

Examiner’s Response 2: In response to appellant's argument that the references fail to show certain features of appellant’s invention, it is noted that the features upon which appellant relies (i.e., an outside attack) are not recited in the rejected claim.  Although the claim(s) is/are interpreted in light of the specification, limitations from the specification are not read into the claim(s).  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). Furthermore, in response to appellant's arguments against the references individually, one cannot show non-obviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
In addition, the examiner would like to direct the Board’s attention to Bockwoldt, paragraph 30, where a port receives and/or transmits packets/traffic; see paragraph 45 where a count of the number of packets received within a time interval is maintained; see paragraph 90 where a longtime interval is selected to capture bursts of packets and/or to avoid inaccurate convergence time measurements due to bursts of packets. Thus, Bockwoldt explicitly discloses the limitation required in dependent claim 7: the more difficult the communication service addressable by a port is to manipulate, the longer the time interval/period is chosen to be. 

Conclusion
For the above reasons, it is believed that the rejections should be sustained.

Respectfully submitted,
/HUAN V DOAN/Primary Examiner, Art Unit 2499                                                                                                                                                                                                        

Conferees:
/RICHARD A MCCOY/Examiner, Art Unit 2499                                                                                                                                                                                                        /PHILIP J CHEA/Supervisory Patent Examiner, Art Unit 2499                                                                                                                                                                                                        



Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.